El Juez Asociado Se. Sulzbacher,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Aceptando los fundamentos de hecho de la sentencia ■apelada.
Resultando: que en la demanda se pide sea condenado Don Abraham Rodríguez al pago de tres mil ochocientos pesos españoles, equivalentes en oro americano á dos mil •doscientos sesenta dollars con los intereses legales desde 1 de Diciembre de 1892 hasta que haga efectiva la cantidad reclamada y costas del juicio, mientras que el demandado interesó se declarara dicha demanda sin lugar con imposi-ción de costas al actor y además formuló reconvención soli-citando fuera condenado Don Francisco Cívico á cumplir la transacción efectuada y al pago de los daños y perjuicios causados por el embargo practicado para el aseguramiento de la sentencia, con las costas á su cargo. •
Resultando: que Don Nicolás Rodríguez en la clásula 9® de su testamento otorgado en 29 de Noviembre de 1873, ordenó que los seis mil pesos que legaba á Doña Josefa Cívico é hija Doña Soledad García les fueran entregados á los cuatro meses de su fallecimiento, y en el caso de no ser posible por -algún acontecimiento imprevisto, se verificara la entrega á los diez y ocho meses improrrogables, bien enten-dido que desde el vencimiento de los cuatro primeros meses se entregaría á la legataria lo que produjera de alquileres la *580casa de manipostería que el testador poseía en la plaza del pueblo de Cabo Rojo, deduciendo de esos alquileres quinien-* tos doce pesos para los fines que expresa; y si á los diez y ocho mesesmo pudiera hacerse el pago de la cantidad legada por algún motivo justo, el arreglo del asunto sería negocio entre partes, encargándoles la equidad en avenencia amiga-ble, habiendo nombrado el Don Nicolás heredero suyo, único y universal, á su hijo reconocido Don Abraham Isaac Rodríguez.
Considerando: que Don Abraham Rodríguez, como here-dero único y universal de Don Nicolás Rodríguez, viene obligado á pagar á Don Juan Cívico el legado que el testa-dor dejó á Doña Josefa'Cívico é hija Doña Soledad García, de la cual es actualmente único y universal heredero Don Francisco Cívico, deduciendo de dicho legado los dos mil doscientos pesos españoles que antes de su fallecimiento recibiera Doña Josefa, según confesión de la parte deman-dante, pues tal obligación se la imponen los artículos 659, 858 y 859 del Código Civil, aplicables al presente caso.
Considerando: que si bien los diversos elementos de prueba traidos al juicio' demuestran que Don Francisco. Cívico y Don Abraham Rodríguez trataron de transigir las-diferencias que entre ellos existían con motivo del pago del legado que el primero reclama al segundo, habiendo pre-tendido éste que se novara la forma del pago verificándoseen terrenos en lugar de hacerse en metálico, no se ha justi-ficado la existencia de la novación de la obligación, pues las declaraciones de los testigos que,han declarado., los que no-fueron llamados para presenciar la transacción que aseguran haberse celebrado entre las partes litigantes, sino que se enteraron de ella por haber ido con otro motivo á la casa de Rodríguez, no son bastantes para llevar al ánimo del Tribunal el convencimiento de que la novación existió, máxime atendido el artículo 1248 del Código Civil antiguo aplicable al caso, que recomienda se evite que por la simple coinci-dencia de algunos testimonios, á menos que su veracidad. *582sea evidente, lo que no ocurre en el presente caso, queden definitivamente resueltos los negocios en que de ordinario suelen intervenir escrituras, documentos privados 6 algún principio de prueba escrita, á lo que se agrega el artículo 1280 del mismo Código preceptivo en su número 6, de que se hagan constar por escrito, aunque sea privado, además de los contratos que señala, los demás en que' la cuantía de las prestaciones de uno de los dos contratantes exceda de tres-cientos pesos.
Considerando: que según los artículos 1100 y 1108 del Código citado incurren en mora los obligados á entregar 6 hacer alguna cosa desde que el acreedor les exija judicial ó extrajudicialmente el cumplimiento de su obligación, sin que sea necesario la intimación del acreedor para que la mora exista cuando la obligación ó la ley lo declaren así expresamente, ó cuando de su naturaleza ó circunstancias resulte que la designación de la época en que había de en-tregarse la cosa ó hacerse el servicio fué motivo determi-nante para establecer la obligación, debiendo el deudor de una cantidad de dinero, si incurre en mora, pagar los inte-reses convenidos, y á falta de convenio el interés legal cuando no hubiere pacto en contrario.
Considerando: que en autos no consta que el deman-dante Don Francisco Cívico, acreedor de un legado de una cantidad de dinero, haya intimado formalmente en fecha concreta y determinada al demandado Don Abraham Ro-dríguez el pago de dicho legado y que tampoco el testador dispuso expresamente el abono de intereses, requisito indispensable para que desde la época de su fallecimiento corres-pondiera á los legatarios; al tenor de lo que dispone el artículo 884 del repetido Código citado, por lo cual es claro que sólo procede su pago desde que fué reclamado judicial-mente el legado, ó sea desde el día 12 de Agosto del año próximo pasado en que fué presentada la demanda.
Considerando: que las pretensiones del demandado no son improcedentes en todas sus partes, pues por .lo que se deja *584expuesto debe declararse sin. lugar la demanda de la parte actora en cuanto pretende sea condenado aquél á pagar in-tereses desde el día 1 de Diciembre de 1892, en atención á que éstos sólo se deben desde la fecha de la interposición de la demanda, y que por consiguiente no tiene aplicación al caso de autos la regía 63 de la Orden General No. 118, Serie de 1899.
Vistos los textos legales anteriormente citados.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada de 10 de Diciembre del año último, enten-diéndose modificada en el sentido de que el demandado Don Abraham Rodríguez, además de la cantidad reclamada, sólo debe pagar los intereses legales de la misma, á contar desde el día 12 de Agosto del año próximo pasado, en que fué presentada la demanda, sin especial condenación de costas en ambas instancias; y devuélvanse los autos al Tribunal de Distrito de Mayagüez con la certificación corres-pondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.